Per Curiam.
In Borrekins v. Bevan, it was determined at the last term, that the seller is not answerable for the quality of an article that has been inspected and received by the buyer, provided it be, in specie, the thing for which it has been sold. In the case at bar, the teas were proved to be adulterated with certain leaves, which, it is believed, do not belong to the tea family. But it was also shown, that no teas of the same denomination, are entirely free from adulteration by admixture of these same leaves; and if a small degree of adulteration were permitted to affect the question of specific character, there would seldom be a binding sale. Wines are constantly adulterated with brandy ; in fact, it is in some degree a constituent part of the finest Madeira ; and brandy itself passes in the market, although notoriously adulterated with alcohol in a cheaper form. Drugs, chemicals, paints, dye-stuffs, and a countless number of other commodities, are constantly purchased by dealers or consumers, with full knowledge that they are not entirely free from admixture. The pigment called white lead, is frequently purchased by house-painters when they are apprised that it contains a portion of Spanish whiting, which is not supposed to affect the denomination of the article, but its quality and price. Adulteration may, however, be carried so far as to destroy the distinctive character of the thing altogether; and in doubtful cases there is perhaps no practical test but that of its being merchantable under the denomination affixed to it by the seller. The application of this test to the case at bar, produces a result decisively unfavourable to the defendant. The teas were re-sold at prices not greatly reduced, to dealers, although put on their guard, it may be presumed, by the defendant’s repudiation of the article. As to the specific character of the teas, then, the defendant was not deceived, however mistaken he may have been as to their quality; and that no fact was withheld, which it was proper for him to know, we are. fully satisfied from the evidence. There is therefore no reason to disturb, the verdict.
Buie discharged.